United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                              August 8, 2005
                       FOR THE FIFTH CIRCUIT
                       _____________________             Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-51217
                       _____________________

UNITED STATES OF AMERICA,
                                               Plaintiff - Appellee,

                              versus

MARTIN LEE BARRON, also known as
Martin Barron; CHRYSTAL MICHELLE KEVIL,

                                          Defendants - Appellants.

__________________________________________________________________

          Appeals from the United States District Court
                for the Western District of Texas
                      USDC No. W-03-CR-39-3
_________________________________________________________________

Before JOLLY, DENNIS and OWEN, Circuit Judges.

PER CURIAM:*

     Martin Lee Barron and Chrystal Michelle Kevil appeal the

sentences imposed pursuant to their conviction on drug possession

charges. Specifically, they argue that the district court violated

their Sixth Amendment rights as outlined in United States v.

Booker, 125 S. Ct. 738 (2005), by enhancing their sentences based on

a drug quantity related to a conspiracy charge on which the jury

acquitted them.

     Ultimately, this case turns on whether Barron and Kevil

preserved their Booker argument in the district court.          If the

     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
error was not preserved, we will review the appellants’ sentences

for plain error.    See United States v. Mares, 402 F.3d 511, 520 (5th

Cir. 2005).       If the error was preserved, we will review the

sentences for harmless error.       See United States v. Pineiro, 410
F.3d 282, 286 (5th Cir. 2005).

      We determine that an error is preserved if “the objection was

specific enough to allow the trial court to take testimony, receive

argument, or otherwise explore the issue raised.” United States v.

Burton, 126 F.3d 666, 673 (5th Cir. 1997).          The responses of both

the   Government   and   the   district    court   persuade    us     that   the

appellants’ objections apprised the district court of their Booker

argument.   We therefore hold that the error was preserved, and we

review the sentences for harmless error.           The Government conceded

at oral argument that it could not meet its burden to show “beyond

a reasonable doubt that the error did not affect the outcome of the

district court proceedings, i.e., that the district court would

have imposed the same sentence absent the error.”               Pineiro, 410
F.3d at 286.   There is nothing in this record that persuades us to

the   contrary.     Accordingly,   we     hold   that   the   error    was   not

harmless. Therefore, the appellants’ sentences are VACATED and the

case is REMANDED to the district court for resentencing.

                                                        VACATED and REMANDED.




                                    2